Lord, J.
The presiding judge found, as a fact, that the westerly line of P Street had not been changed since it was laid out in 1836 and 1837. The evidence tended to show that like facts did not exist as to the easterly line of 0 Street. The westerly line of P Street was therefore a fixed and definite boundary, controlling distances if there should be any discrepancy in a deed between monuments and distances. The easterly line of O Street was not shown to be a fixed monument. If there had been evidence that such line was a fixed, definite and known line, the question presented as to the admissibility of the deeds to the United States and to Enwright would be a different one. All that the deeds had any tendency to prove was that the lands granted to the United States and to Enwright extended a certain number of feet from a line which was not itself a fixed and definite line. The limit of those grants was as uncertain as the location of the easterly line of O Street. This rendered the contents of those deeds immaterial, so that it is unnecessary to inquire whether there is any such monument described in them as would have been competent for the tenant to refer to if the location of such monument, which was itself a tract of land, had been fixed and certain. As to the other deeds, there can be no doubt that they were competent evidence. The land conveyed to Park, that conveyed to the tenant and that to the demandant were from the same grantors. Park’s deed was first in time, the tenant’s second and the demandant’s third. Park’s deed bounded upon the east on the westerly line of P Street, which was a fixed monument, and his westerly line was parallel to that line and forty feet distant from it. The westerly line of *77Park’s land was therefore as certain as the easterly line. The tenant’s deed bounds him easterly upon Park’s land, — that is, on the land to which he had title, though he occupied beyond, — which had become a certain monument; and his westerly line was parallel with it, and thirty feet distant from it. That land was also a fixed monument. The demandant’s deed bounded him easterly upon that monument, to wit, the westerly line of the tenant’s land; and although it describes his westerly line as upon Enwright’s land, and thirty feet distant from the tenant’s land, yet by its true construction it grants the land between the tenant’s land and Enwright’s land, wherever that land may be. Where that line is, is a question only between the demandant and Enwright; for, the demandant having established his right to all the land between the tenant’s land and Enwright’s, the only material question between these parties was, Where was the tenant’s true westerly line ? And that line was conclusively fixed by his deed, and cannot be affected by the position of Enwright’s line. Exceptions overruled.